10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 1 of 12

FLED
—

at ser COURT oy

BY

UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WASHINGTON
20-cv-00356-JLR

OSCAR LEE OLIVE, IV., an individual ) Case No.: 619-0244 FR
Plaintiff, ) .
) ANSWER TO COMPLAINT
VS. )
)
HAYLEY MARIE ROBINSON, )
Defendant. )
)
)
)
)

 

 

 

COMES NOW Defendant Hayley Marie Robinson and answers the Plaintiff's Complaint
as follows:
PARTIES
1. Defendant Hayley Marie Robinson is without knowledge or information sufficient to
form a belief as to the truth of the allegations contained in paragraph 1 of Plaintiff's Complaint
and on that basis, denies them.
2. Defendant Hayley Marie Robinson admits the allegations contained in paragraph 2 of

the Plaintiff's Complaint.

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #103
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 2 of 12

3. Defendant Hayley Marie Robinson is without knowledge or enough information to
form a belief as to the truth of the allegations contained in paragraph 3 of Plaintiff's Complaint
and on that basis, denies them.

4. Defendant Hayley Marie Robinson is without knowledge or enough information to
form a belief as to the truth of the allegations contained in paragraph 4 of Plaintiff's Complaint
and on that basis, denies them.

5. Defendant Hayley Marie Robinson is without knowledge or enough information to
form a belief as to the truth of the allegations contained in paragraph 5 of Plaintiff's Complaint
and on that basis, denies them.

JURISDICTION AND VENUE

 

6. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 6 of
the Plaintiff's Complaint.

7. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 7 of
the Plaintiff's Complaint.

FACTS

8. Defendant Hayley Marie Robinson admits the allegations contained in paragraph 8 of
the Plaintiff's Complaint.

9. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 9 of
the Plaintiff's Complaint.

10. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 10

of the Plaintiff's Complaint.

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #103
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 3 of 12

11. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 11
of the Plaintiff's Complaint. Any statements made by Defendant Hayley Robinson were true or
constitute opinions, which are protected speech and not actionable under First Amendment to the
US Constitution, Section 11, Article I, Section 5 of the Washington Constitution and Article 40
of the Maryland Constitution. The Plaintiff was discharged from the United States Marine Corp
under other than honorable conditions. The “Administrative Discharge Board Report: Findings
and Recommendations in the Case of Staff Sergeant Oscar L. Olive IV 1275292407/5512
USMC” (“Report, Findings and Recommendations”) states, inter alia, that the Plaintiff was
discharged from the military under “other than honorable” conditions. The Report, Findings and
Recommendations state that the Administrative Discharge Board determined by a majority vote
that the preponderance of the evidence proves Article 92 and 120 alleged in the notification
(“charging document”). On information and belief, the reference is to Article 92 and Article 120
of the Uniform Code of Military Justice. Article 92 is “Failure to obey order or regulation” (10
U.S. Code § 892). Article 120 is “Rape and sexual assault generally.” 10 U.S. Code § 920.

12. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 12
of the Plaintiff's Complaint.

13. Defendant Hayley Marie Robinson admits she filed chapter 7 bankruptcy.

14. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 14
of the Plaintiff's Complaint.

15. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 15

of the Plaintiff's Complaint.

HAYLEY MARIE ROBINSON)
487 WESTERLY ROAD, #103
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 4 of 12

16. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 16
of the Plaintiff’s Complaint.

17. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 17
of the Plaintiff's Complaint.

18. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 18
of the Plaintiff's Complaint.

19. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 19
of the Plaintiff's Complaint.

20. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 20
of the Plaintiff's Complaint.

FIRST CAUSE OF ACTION DEFAMATION

21. Defendant Hayley Marie Robinson repeats the answers set forth in paragraphs 1
through 20 of this answer.

22. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 22
of the Plaintiff's Complaint.

23. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 23
of the Plaintiff's Complaint.

24. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 24
of the Plaintiff's Complaint.

25. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 25
of the Plaintiff's Complaint.

SECOND CAUSE OF ACTION

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102

ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 5 of 12

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
26. Defendant Hayley Marie Robinson repeats the answers set forth in paragraphs 1
through 25 of this answer.
27. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 27
of the Plaintiff's Complaint.

28. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 28
of the Plaintiff's Complaint.

29. Defendant Hayley Marie Robinson denies the allegations contained in paragraph 29
of the Plaintiff's Complaint.

OTHER ALLEGATIONS

 

30. Defendant Hayley Marie Robinson denies every other allegation in Plaintiff's
complaint not specifically admitted.

RESERVATION OF RIGHTS

 

31. Defendant Hayley Marie Robinson reserves the right to amend any of the above
answers upon further discovery; to bring further counterclaims, third-party claims, or cross-
claims against Plaintiff and any known or unknown defendant upon further discovery; to add,
delete or revise any affirmative defense currently pled or to be pled in the future upon further
discovery, and; to amend his prayer for relief upon further discovery.

AFFIRMATIVE DEFENSES
HAVING ANSWERED Plaintiffs Complaint Defendant Hayley Marie Robinson now

asserts the following affirmative defenses.

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

23

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 6 of 12

1. First Affirmative Defense. Freedom of Speech. The complaint is barred by the First
Amendment to the United States Constitution, Section 11, the Washington Constitution, Article
I, Section 5 and the Maryland Constitution, Article 40. The statements are protected speech and
not actionable.

2. Second Affirmative Defense. Truth. Any statements made by Defendant Hayley
Robinson were true. The Plaintiff was discharged from the United States Marine Corp under
other than honorable conditions. The “Administrative Discharge Board Report: Findings and
Recommendations in the Case of Staff Sergeant Oscar L. Olive IV 1275292407/5512 USMC”
(“Report, Findings and Recommendations”) states, inter alia, that the Plaintiff was discharged
from the military under “other than honorable” conditions. The Report, Findings and
Recommendations state that the Administrative Discharge Board determined by a majority vote
that the preponderance of the evidence proves Article 92 and 120 alleged in the notification
(“charging document”). On information and belief, the reference is to Article 92 and Article 120
of the Uniform Code of Military Justice. Article 92 is “Failure to obey order or regulation” (10
U.S. Code § 892). Article 120 is “Rape and sexual assault generally.” 10 U.S. Code § 920.

3. Third Affirmative Defense. Opinion. Any statements made by Defendant Hayley
Robinson constitute opinions, which are protected speech and not actionable.

4. Fourth Affirmative Defense. The Complaint fails to state a claim upon which relief
can be granted.

5. Fifth Affirmative Defense. The Complaint is barred, in whole or in part, by the
conduct, actions and inactions of Plaintiff, which amount to and constitute an estoppel of the

claims and any relief sought thereby. The Plaintiff has acted unethically and in bad faith with

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 7 of 12

respect to the subject of the complaint. The plaintiff is guilty of immoral, unconscionable
conduct.

6. Sixth Affirmative Defense. If Plaintiff suffered or sustained any loss, injury, damage
or detriment, the same was directly and proximately caused and contributed to by the breach,
conduct, acts, omissions, and/or activities of Plaintiff, and not the Defendant.

7. Seventh Affirmative Defense. Justification. The Defendant’s actions were necessary
to protect herself or others from harm.

8. Eighth Affirmative Defense. Meritless and frivolous lawsuit. The complaint
constitutes frivolous conduct and is sanctionable under Civil Rule 11. There is no legal or
factual basis for the filing of this lawsuit. This is the third lawsuit the Plaintiff has filed against
Defendant. The first was filed on June 14, 2018 in the United States District Court for the
Western District of Washington, case number 18-cv-00862. The second case was filed in the
United States Bankruptcy Court for the Western District of Washington on August 20, 2019,
case number Adv. Proc. No. 19-01105. The bankruptcy proceeding was scheduled for trial on
March 20, 2020 but was continued to June 5, 2020 due to COVID-19. The discovery deadline
has passed. This third case, which was filed on March 4, 2020 contains the same allegations as
the other two complaints. This lawsuit is meritless and frivolous.

9. Ninth Affirmative Defense. Defendant Hayley Robinson expressly reserves the right
to assert such other and further affirmative defenses as may be appropriate.

V. COUNTERCLAIM
By way of further answer and as a counterclaim to the Plaintiff's complaint, Defendant

Hayley Robinson alleges as follows:

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 8 of 12

1. The Plaintiff was discharged from the United States Marine Corp under other than
honorable conditions. The “Administrative Discharge Board Report: Findings and
Recommendations in the Case of Staff Sergeant Oscar L. Olive IV 1275292407/5512 USMC”
(“Report, Findings and Recommendations”) states, inter alia, that the Plaintiff was discharged
from the military under “other than honorable” conditions. The Report, Findings and
Recommendations state that the Administrative Discharge Board determined by a majority vote
that the preponderance of the evidence proves Article 92 and 120 alleged in the notification
(“charging document”). On information and belief, the reference is to Article 92 and Article 120
of the Uniform Code of Military Justice. Article 92 is “Failure to obey order or regulation” (10
U.S. Code § 892). Article 120 is “Rape and sexual assault generally.” 10 U.S. Code § 920.

2. Any statements made by Defendant Hayley Robinson were either true or constitute
opinions and are not actionable. They are protected speech under the United States Constitution,
Section 11, the Washington Constitution, Article I, Section 5 and the Maryland Constitution,
Article 40.

3. Notwithstanding the truthful nature of Defendant Hayley Robinsons statements the
Plaintiff has nevertheless, in bad faith, filed three frivolous and vexatious lawsuits setting forth
meritless claims with no legal or factual basis alleging preposterous damages to cause her harm,
get her to retract her statements and financial gain. Plaintiff's actions are an abuse of the legal
process for which Defendant should be compensated.

4. Plaintiff has filed frivolous litigation knowing it would be cumbersome and expensive

for Defendant Hayley Robinson to defend and calculated to chill her right to free speech.

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #103
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 9 of 12

5. The allegations in the complaint have no basis in law. The true purpose of this lawsuit
is to suppress public disclosure and discourse which is true but critical of the Plaintiff. The
Plaintiff his filed this and other lawsuits to harass and maliciously injure Defendant Hayley
Robinson.

6. The allegations and prayer for relief in the complaint is not warranted under existing
law, cannot be supported by a good faith argument for an extension, modification, or reversal of
existing law, and/or cannot be supported by a good faith argument for the establishment of new
law.

7. The federal court rules provide, in part, that the signature of a pro se party constitutes a
certificate by the party that the party has read the document; that to the best of the party's
knowledge, information, and belief there is good ground to support it; and that it is not being
presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation. Federal Rule of Civil Procedure 11(a) and (b). If, after notice and
a reasonable opportunity to respond, the court determines that Rule 11(b) has been violated, the
court may impose an appropriate sanction on any attorney, law firm, or party that violated the
rule or is responsible for the violation. Federal Rule of Civil Procedure 11(c).

8. This is a meritless and frivolous lawsuit filed in violation of Federal Rule of Civil
Procedure 11. There is no good ground to support the Plaintiff's claims in the complaint. It is
being presented to supress Defendant Hayley Robinson’s freedom of speech and for the
improper purpose to harass, cause unnecessary delay, or needlessly increase the cost of litigation.

FRIVOLOUS ACTION

9. Defendant Hayley Marie Robinson repeats and incorporates all prior allegations.

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #103
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 10 of 12

10. The Plaintiff's lawsuit is "frivolous and advanced without reasonable cause" as
provided by RCW 4.84.185.

11. The Plaintiff's actions are sanctionable under RCW 4.84.185.

RELIEF REQUESTED

WHEREFORE Defendant Hayley Robinson requests that judgment be entered as
follows:

1. Dismissing the Plaintiffs complaint with prejudice and without an award of costs to
him;

2. Awarding Defendant Hayley Robinson damages on her counterclaim in the amount of

$15,000 or in an amount to be established at the time of trial;

3, Awarding Defendant Hayley Robinson her statutory costs and attorney fees; and

4. Awarding Defendant Hayley Robinson any further relief which the court finds
appropriate, equitable or just.

2. Awarding Defendant further relief which the court finds appropriate, equitable or just.

Dated: 03/28/2020 /s/ Hayley Robinson
Hayley Robinson, Defendant

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 11 of 12

DECLARATION OF MAILING

THE UNDERSIGNED CERTIFIES UNDER PENALTY OF PERJURY THAT ON

03/28/2020 THE UNDERSIGNED CAUSED TO BE DELIVERED EITHER BY FIRST CLASS

MAIL, LEGAL MESSENGER OR ELECTRONICALLY A COPY OF THIS ANSWER TO

COMPLAINT TO THE PLAINTIFF, OSCAR LEE OLIVE, IV AT 101 N. OCEAN DR., STE.
132, HOLLYWOOD, FL 33019 AND EMAIL: OSCAR.L.OLIVE@GMAIL.COM.

 

Dated: 03/28/2020 /s/ Hayley Marie Robinson
Hayley Marie Robinson, Defendant

HAYLEY MARIE ROBINSON
487 WESTERLY ROAD, #102
ANSWER TO COMPLAINT BELLINGHAM, WA 98226

11

 
 

Robinson Case 2:20-cv-00356-JLR Document9 Filed 04/06/20 Page 12 of 12

erly 2c). APT +#)02,

mM, Wt 4B2Uo vs) Fae E PAID
2 |liil] &
4000 $0.85

98101 R2305H1 28241 -08

 

 

V9 Nisract Court clervs oVfice

7100 Stewart street, suite 29 7 EE
Seorttle , WA 18101

 

 
